Case: 2:20-cv-05399-MHW-CMV Doc #: 1-1 Filed: 10/15/20 Page: 1 of 1 PAGEID #: 12
CIVIL COVER SHEET

The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

[. (a) PLAINTIFFS
Olivia Ball

(b) County of Residence of First Listed Plaintiff

Delaware

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name. Address, and Telephone Number)
Sonia T. Walker, Calig Law Firm, LLC, 513 East Rich
St., Cals, Ohio 43215, 614-252-2300

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

NOTE:
THE TRACT

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Olentangy Local School District BOE, et al.

Delaware

(IN US. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

I. BASIS OF JURISDICTION (Place an “xX” in One Box Only)

CT | U.S. Government
Plaintiff

9

U.S. Government

O

[x]3 Federal Question

(U.S. Government Not a Party)

(Ja Diversity

 

(For Diversity Cases Only)

PTF

1

Citizen of This State

Citizen of Another State

D2

ILL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an °X" in One Box for Plaintiff

and One Box for Defendant)

DEF

1

Incorporated or Principal Place

DEF

(Ja

PTF

C4

of Business In This State

C 2 Incorporated and Principal Place

fis Cs

 

 

 

 

 

 

 

 

Defendant (ndicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a [)3 (J 3. Foreign Nation Ole (6
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Onty) Click here for: Nature of Suit Code Descriptions.
pe CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY 4625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CO 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C 367 Health Care/ |] 400 State Reapportionment
[_] 150 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act |} 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability | 368 Asbestos Personal 835 Patent - Abbreviated |__| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |} 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR eet | 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
C) 160 Stockholders’ Suits | 355 Motor Vehicle L 371 Truth in Lending Act 485 Telephone Consumer
C] 190 Other Contract Product Liability LJ 380 Other Personal | 720 Labor/Management SOCIAL SECURITY. Protection Act
195 Contract Product Liability [7] 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |_ Exchange

Medical Malpractice

 

Leave Act
790 Other Labor Litigation

 

|_| 220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land
245 Tort Product Liability
[_]290 All Other Real Property

 

|} 441 Voting
| 442 Employment
443 Housing/
Accommodations
| 445 Amer. w/Disabilities -
Employment
|_| 446 Amer. w/Disabilities -

Other
| 448 Education

 

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
|_| 210 Land Condemnation | x | 440 Other Civil Rights Habeas Corpus:

463 Alien Detainee
510 Motions to Vacate
Sentence
T | 530 General
[| 535 Death Penalty
Other:
540 Mandamus & Other
550 Civil Rights
555 Prison Condition
$60 Civil Detainee -
Conditions of

 

Confinement

|_]791 Employee Retirement
Income Sceurity Act

864 SSID Title XVI
[| 865 RSI (405(g))

 

FEDERAL TAX SUITS

 

 

IMMIGRATION

870 Taxes (U.S. Plaintiff
or Defendant)

{_] 871 1RS—Third Party

26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

s

r)

 

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

fz] 1 Original
Proceeding

VI. CAUSE OF ACTION

VIL REQUESTED IN

COMPLAINT:

2 Removed from Cc 3
State Court

 

[] CHECK IF THIS

Remanded from
Appellate Court

IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

IF ANY

(See instructions):

JUDGE

Cl 4 Reinstated or fail 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. §1983, 42 U.S.C.§2000(d)

Brief description of cause:
Action to redress Retalition and Invasion of Privacy for the exercise of consitutionally protected activity

Reopened

DEMAND $
250,000.00

Edmund A.Sargus, Jr.

Transfer

6 Multidistrict
Litigation -

& Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

JURY DEMAND:

[x] Yes CINo

DOCKET NUMBER _2:20-cv-02681

 

DATE
October 15, 2020
FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

win
< 2
4

APPLYING IFP

OF ATTORNEY QF RECORD
A a

JUDGE

MAG. JUDGE
